   Case 18-09168-RLM-13              Doc 28 Filed 05/06/19 EOD 05/06/19 10:34:09                       Pg 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF INDIANA
                                          INDIANAPOLIS DIVISION

IN RE:                                                              CASE NO. 18-09168-RLM-13
RAHMAN OMAR ABDULLAH
MILANDO COSSELLA ABDULLAH
DEBTOR(S)

                                    TRUSTEE'S OBJECTION TO CONFIRMATION

        Comes now, Ann M. DeLaney, Trustee herein, and objects to confirmation of the debtor's plan dated
12/7/2018 for the following reason (s):


                 (1) Fails to meet Best Interest Test of $218.75 to unsecured creditors;
                 (2) Plan is underfunded by $4,500.00;
                 (3) Trustee seeks clarification as to whether or not we pay interest on pay if full mortgage;
                 (4) Five Motions to Avoid Liens need to be filed & Orders entered;
                 (5) Trustee seeks status of Personal Injury lawsuit


        WHEREFORE, after notice and hearing, your Trustee requests the Court enter an order sustaining this
objection and ordering an amended plan.

                                                             Respectfully submitted,


DATE: May 6, 2019
                                                             /s/Ann DeLaney
                                                            Ann DeLaney
                                                            P.O. Box 441285
                                                            Indianapolis, IN 46244
                                                            Telephone: (317) 829-7360
                                                            Facsimile: (317) 829-7369
                                                            Email:anndelaney341@trustee13.com

                                                  Certificate of Service

         I do hereby certify that a copy of the foregoing Trustee's Objection to Confirmation has been duly served upon
the following individuals, by United States mail, first-class postage prepaid,
on this date May 6, 2019:

U.S. Trustee        via electronic mail

LAW OFFICE OF PORTIA L DOUGLAS P.C.                 via electronic mail

RAHMAN OMAR ABDULLAH: 3675 N. COLORADO, INDIANAPOLIS, IN 46218
MILANDO COSSELLA ABDULLAH

                                 /s/Ann DeLaney
                                  Ann DeLaney
